Citation Nr: 1033244	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-39 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an initial rating in excess of 10 percent for 
residuals of a right (major) elbow fracture. 


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had ten (10) months of service prior to his period of 
active military service from September 1970 to July 1974.  The 
Veteran also served in the Arizona Army National Guard (AZARNG). 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  
By that rating action, the RO, in part, denied service connection 
for hearing loss and tinnitus.  The RO also awarded service 
connection for residuals of a right elbow fracture; an initial 
noncompensable evaluation was assigned, effective March 30, 2006-
-the date VA received the Veteran's original claim for 
compensation for this disability.  The Veteran appealed the RO's 
September 2006 rating action to the Board.  

By a September 2007 rating action, the RO assigned an initial 10 
percent rating to the service-connected residuals of a right 
elbow fracture, effective March 30, 2006.  However, as this grant 
does not represent a total grant of the benefit sought on appeal, 
the initial evaluation claim remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).

In June 2010, the Veteran testified before the undersigned 
Veterans Law Judge at the Phoenix, Arizona RO.  A copy of the 
hearing transcript has been associated with the claims file.  
During the hearing, the Veteran withdrew his pending claim of 
entitlement to an initial rating in excess of 10 percent for 
status-post laceration of the forehead over the right eye.  
Transcript (T.) at page (pg.) 1.  Thus, the only issues remaining 
for appellate consideration are those listed on the title page. 

The issue of entitlement to an initial rating in excess of 10 
percent for residuals of a right (major) elbow fracture is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO/Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence of 
record demonstrates that the Veteran's bilateral hearing loss did 
not originate during his period of military service or until 
decades thereafter, and is not otherwise related thereto.

2.  The preponderance of the competent and probative evidence of 
record demonstrates that the Veteran's tinnitus did not originate 
during his period of military service or until decades 
thereafter, and is not otherwise related thereto.

3.  The Veteran's contention that his current hearing loss and 
tinnitus had their onset during military service is not credible. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral ear hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5013A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2009).

2.  The criteria for service connection for tinnitus are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Upon receiving a complete or substantially complete application, 
VA must notify the claimant of any information and evidence not 
of record that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  

In pre-adjudication letters, dated in May and July 2006, the RO 
specifically notified the Veteran of the substance of the VCAA, 
including the types of evidence necessary to establish the 
service connection claims on appeal, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the letter essentially satisfied the requirements of 
the VCAA by: (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the Veteran about information and evidence 
VA would seek to provide; and (3) informing the Veteran about the 
information and evidence he was expected to provide.  

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may 
proceed with adjudication of a claim if errors in the timing or 
content of the VCAA notice are not prejudicial to the claimant.  
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini II, the United States Court of Appeals for Veterans 
Claims (Court) also held that VCAA notice should be given before 
an initial agency of original jurisdiction (AOJ) decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  The 
RO informed the Veteran of the VCAA elements in the above-cited 
May and July 2006 pre-adjudication letters.  

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim, including the degree of disability 
and the effective date of an award.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In the above-cited May 2006 letter, VA 
informed the Veteran of the Dingess elements.  

Regarding VA's duty to assist the Veteran, the Veteran's service 
treatment records VA and private post-service medical records, as 
well as statements of the Veteran and his representative, have 
been obtained and associated with the claims file.  In addition, 
in September 2006, July 2007, and September and October 2009, VA 
scheduled the Veteran for examinations to determine the nature 
and etiology of any claimed bilateral hearing loss and tinnitus 
and their relationship, if any, to military service.  Copies of 
these examination reports have been associated with the claims 
file.

The Veteran and his representative have not identified any 
additional evidence that needs to be obtained prior to appellate 
review of the service connection claims analyzed in the decision 
below.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record 
is complete and the case is ready for review.

II. Laws and Regulations 

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303.
Continuous service for 90 days or more during a period of war, or 
peace time service after December 31, 1946, and post- service 
development of a presumptive disease, such as sensorineural 
hearing loss, to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  On the 
other hand, continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  
This regulation provides hearing loss is a disability for VA 
purposes when the auditory threshold in any of the frequencies of 
500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater. 38 C.F.R. § 3.385 (2009).  Alternatively, a hearing loss 
disability can be established by auditory thresholds for at least 
three of those frequencies at 26 decibels or greater or by speech 
recognition scores under the Maryland CNC Test at less than 94 
percent.  Id.

The Court has indicated that the threshold for normal hearing is 
between 0 and 20 decibels and that higher thresholds show some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 160 
(1993).

An examination for hearing impairment for VA purposes must be 
conducted by a state licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted without 
hearing aids.  38 C.F.R. § 4.16(a) (2009).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Merits Analysis

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes published in 
Title 38, United States Code
 ("38 U.S.C.A "); regulations as published in the Title 38 of the 
Code of Federal Regulations ("38 C.F.R.") and the precedential 
rulings of the Court of Appeals for the Federal Circuit (as noted 
by citations to "Fed. Cir.) and the Court of Appeals for Veterans 
Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

The Veteran maintains that he has hearing loss and tinnitus that 
are the result of noise exposure from having worked as a 
demolitions specialist and from being exposed to artillery rounds 
during active military service.  The Veteran is competent to 
report in service noise exposure.  Charles v. Principi, 16 Vet. 
App. 370 (2002).  The Veteran's DD 214 reflects that his military 
occupational specialty was a Combat Engineer.  He has also 
acknowledged that he had pre and post-service noise exposure from 
having worked with sheet rock and on construction sites for over 
20 years, respectively

The Board finds that the preponderance of the competent and 
probative evidence of record does not show demonstrate that the 
Veteran's bilateral hearing loss and tinnitus originated during 
his period of active military service or within the initial post-
service year.  Thus, for this reason, the claims for service 
connection for hearing loss and tinnitus will be denied in the 
analysis below

The question to be answered is whether the Veteran currently has 
a hearing loss disability for VA purposes, as well as tinnitus, 
and, if so, whether such disabilities are linked to the reported 
in-service noise exposure.  VA examiners have been unable to 
determine if the Veteran has hearing loss for VA compensation 
purposes because of his consistent display of non-organic 
behaviors that could not be resolved on audiometric evaluation.  
(See VA examination reports, dated in September 2006, June 2007 
and September and October 2009).  Notwithstanding the foregoing, 
and as will be explained in more detail in the analysis below, 
the Board will assume that the Veteran has hearing loss for VA 
compensation purposes and the claims will be denied on the basis 
that the preponderance of the competent and probative evidence of 
record does not demonstrate that bilateral hearing loss and 
tinnitus originated during active military service or within the 
initial post-service year, or are otherwise etiologically related 
thereto.

When the Veteran was examined in July 1974 in connection with his 
separation from active military service, his auditory thresholds 
in the frequencies of 500, 1000, 2000, 3000 and 4000 were less 
than 40 decibels in the both ears and none of the frequencies 
were greater than 25 decibels.  The Veteran's ears were evaluated 
as "normal. "  On DA Form 3082-R, Statement of Medical 
Condition, the Veteran stated that there had not been any change 
in his medical condition.  

An October 1974 examination in connection with entrance into the 
AZARNG reflects that the Veteran's auditory thresholds in the 
frequencies of 500, 1000, 2000, 3000 and 4000 were less than 40 
decibels in the left ear and none of the frequencies were greater 
than 25 decibels.  However, he had an auditory threshold of 40 in 
the right ear at the 500 frequency.  The Veteran's ears were 
evaluated as "abnormal" due to cerumen in the right tympanic 
membrane.  At an audiogram conducted in connected with his 
separation from the AZARNG, his auditory thresholds in the 
frequencies of 500, 1000, 2000, 3000 and 4000 were less than 40 
decibels in the both ears and none of the frequencies were 
greater than 25 decibels.  Thus, with normal hearing when 
released from the AZARNG, even if there was an instance in 
service when hearing loss was shown, it would have been an acute 
and transitory occasion.

The Board finds it particularly noteworthy that that a 
significant lapse in time between service and evidence of post-
service medical treatment may be considered as part of the 
analysis of a service connection claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed Cir. 2000).  Here, and as will be explained in 
more detail below, the Board finds that the considerable gap in 
time between references to hearing loss and tinnitus complaints 
from discharge from active military service in July 1974 to 2006 
militates against the probative value of the Veteran's account of 
his symptoms prior to 2006.  In addition, when examined by VA in 
September 2006, the Veteran stated that his constant tinnitus 
began only 15 to 20 years previously (1986), which is over a 
decade after discharge from active military service in July 1974.  
(See September 2006 VA audiological examination report).  

The Board accordingly finds that while the Veteran's account 
concerning the occurrence of his hearing loss and tinnitus 
symptoms prior to 2006 is competent, it is not credible.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 1331); see Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994). In the evaluation of evidence, VA adjudicators 
may properly consider internal inconsistency, facial plausibility 
and consistency with other evidence submitted on behalf of the 
claimant. Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 
125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board 
has the "authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence").

As to the medical opinion evidence in this case, the Board notes 
that there are conflicting opinions as to the etiological 
relationship between the Veteran's hearing loss and tinnitus and 
his period of military service.  In support of the service 
connection claims is a March 2009 private physician's opinion, 
which was provided after the Veteran gave a history of in-service 
noise exposure.  The private examiner opined that the Veteran's 
problems (chronic hearing loss and tinnitus) were directly 
related to his noise exposure that he had sustained while serving 
in the military.  The Veteran also gave a history of post-service 
noise exposure from being employed in "various occupations."  
Notwithstanding this factor, the private examiner further opined 
that the "[c]umulative effects of noise-inducted hearing loss 
were related to his time in the service."  (See March 2009 
report, prepared by J. L. J. M. D.).  

Dr. J. L. J. did not provide a rationale for his opinion, nor 
suggested that he had reviewed any of the medical records in 
formulating his opinion, to include the absence of any hearing 
loss at separation from active military service in 1974, and at 
discharge from the AZARNG until 2006.  To the extent that Dr. J. 
L. J. relied on the Veteran's history of having had hearing loss 
and tinnitus since service discharge,  the Veteran's account of 
his symptoms for that period lacks credibility.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (Board may reject medical 
opinion based on appellant's statement that is contradicted by 
other facts in record).  As such, the Board concludes, for 
reasons that will be explained in more detail below, that this 
opinion has lesser probative value than the VA opinions that are 
against the claims. 

There are VA opinions that pre and post-date the above cited 
private examiner's opinion and are against the claims for service 
connection for hearing loss and tinnitus.  A September 2006 VA 
examination report reflects that the Veteran gave a history with 
respect to his hearing loss and tinnitus that is consistent with 
that previously reported herein.  The VA examiner opined that 
because of non-organic behaviors that could not be resolved, 
valid audiometric results could not be obtained.  The VA examiner 
stated that the Veteran had misrepresented his hearing loss.  

After noting that the Veteran's hearing was within normal limits 
at discharge from active military service in July 1974, the 
September 2006 VA examiner concluded that if hearing loss was 
present, it was not likely the result of in-service noise 
exposure.  Regarding the Veteran's tinnitus, the VA examiner 
concluded that based on the fact that the Veteran had reported 
having tinnitus for 20 years and that he had been discharged 32 
years previously, coupled with the fact that the type of tinnitus 
described (monthly for minutes) was the type that occurred in the 
normal population and was considered pathologic, it was not 
likely that the Veteran's tinnitus had been incurred in service.  
(See September 2006 VA examination report). 

An October 2009 VA opinion is also against the Veteran's claims 
for service connection for bilateral hearing loss and tinnitus.  
The VA examiner determined that it was not clear whether or not 
Veteran had a ratable hearing loss due to an inability to obtain 
valid audiogram results because of continued non-organic 
behaviors.  However, the VA examiner further expounded that based 
on the Institute of Medicine Report (Noise and Military Service, 
September 2005), which concluded that noise-induced hearing loss 
occurred immediately (i.e., there was no scientific support for 
delayed onset noise-induced hearing loss (NIHL) for weeks, 
months, or years after the exposure event)), and given the 
Veteran's hearing was within normal limits at service separation 
[in July 1974], that it was less likely as not that his hearing 
loss (if present) was related to military noise exposure.  

Regarding the Veteran's tinnitus, the October 2009 VA examiner 
stated that based on the Veteran's reported history of 
significant noise exposure both during and after military 
service, it was not possible to determine the etiology of the 
tinnitus without resorting to mere speculation. 

The Board affords greater weight to the above-cited unfavorable 
September 2006 and October 2009 VA examiners' opinions than to 
the March 2009 private opinion that is supportive of the claims.  
Contrary to the March 2009 private examiner's opinion, the 
September 2006 VA medical opinion (bilateral hearing loss and 
tinnitus) and October 2009 opinion (hearing loss) were based on a 
review of the claims file, specifically to include the passage of 
time between the Veteran's discharge from active military service 
in 1974 and the onset of the hearing loss and tinnitus decades 
later in 2006, an absence of hearing loss at service separation 
in 1974, and his pre-and post-service noise exposure.  In 
addition, and with respect to the Veteran's hearing loss, the 
October 2009 VA examiner based his opinion on a medical study 
that had specifically concluded that noise-inducted hearing loss 
occurred immediately after the exposure event, as opposed to 
decades later, such as in this case.  

The VA examiners' opinions are clearly based upon a comprehensive 
and factually accurate review of the record evidence from all 
sources and are therefore more probative than the non-VA 
examiner's report.  Gardin v. Shinseki, --- F.3d ----, 2010 WL 
2898320 (Fed.Cir.; Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008)

The United States Court of Appeals for the Federal Circuit has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent characteristics 
and its relationship to other items of evidence." Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). "[i]t is not error 
for the BVA to favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate statement 
of reason or bases. It is the responsibility of the [Board] ... 
to assess the credibility and weight to be given to evidence." 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  For these reasons, 
the Board finds the September 2006 and October 2009 VA opinions 
to be more consistent with the evidence of record than the March 
2009 private audiologist's opinion that is in support of the 
claims.  

Moreover, as there is no evidence of bilateral hearing loss 
manifested to a compensable degree within a year of the Veteran's 
discharge from active military service in 1974, service 
connection is also not warranted for this disability on a 
presumptive basis.  See, 38 C.F.R. §§ 3.307, 3.309.  




III. Conclusion

As noted above, the Board is required to apply relevant case law, 
statutes and regulations.  The relevant law in this appeal hold 
that the Veteran is competent to provide statements concerning 
factual matters of which he has firsthand knowledge.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) ((Holding 
that lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional)) see also Buchanan v. Nicholson, 451 F. 3d. 
1331 (Fed. Cir. 2006) (Holding that VA cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  

The Board has considered the Veteran's assertion that he has 
hearing loss and tinnitus that had their onset as a result of 
being exposed to acoustic trauma during active military service.  
The Board notes that he is competent to give evidence about 
observable symptoms such as hearing loss and tinnitus.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan, supra.  However, to the extent that 
the Veteran is claiming to have experienced continuous hearing 
loss and tinnitus since he was discharged from active military 
service, he is not found to be credible.  As noted previously, 
the Veteran's July 1974 discharge examination report from active 
military service showed normal hearing.  While an October 1974 
entrance examination report for the AZARNG reflects right ear 
hearing loss for VA compensation purposes, this was acute and 
transitory as there was no ratable hearing loss in either ear at 
discharge from the AZARNG.  

Post service, the earliest report of hearing loss and tinnitus 
was in 2006. In addition, the Veteran stated during the September 
2006 VA examination that his tinnitus had had its onset 15 to 20 
years previously, which was still decades after he had separated 
from active military service in 1974.  Thus, even the Veteran's 
own statements and testimony do not support a finding that he has 
had hearing loss and tinnitus since active military service.  
Lastly, if he had experienced hearing loss and tinnitus 
continuously since active military service, it would be 
reasonable to expect that he would have filed a disability claim 
much sooner than in 2006.  For all these reasons, the Board finds 
that the statements alleging or implying continuity of symptoms 
are not credible.  Therefore, continuity of symptomatology is not 
established by either the competent evidence or the Veteran's own 
statements.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence weighs against the claims for 
service connection for hearing loss and tinnitus, that doctrine 
is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 


REMAND

The Board has determined that a remand of the Veteran's initial 
rating claim for the service-connected right elbow disability on 
appeal is warranted so that he may undergo further VA medical 
examination to determine its current severity.
The last VA examination of the service-connected residual of a 
fracture of the right (major) elbow on appeal was in June 2007, 
which is more than three years ago. Further examination is thus 
required to obtain more contemporaneous medical findings.  See 
Palczewksi v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing 
Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the 
record does not adequately reveal the current state of the 
claimant's disability ...the fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination."). See also Caffrey v. Brown, 6 Vet. App. 377 
(1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1. Schedule the Veteran for a VA 
examination with an orthopedist to 
determine the severity of hid service- 
connected residuals of a right (major) 
elbow fracture.
The following considerations will govern 
this examination:

a. The claims folder, including all medical 
records obtained and a copy of this remand, 
will be reviewed by the examiner.  In 
addition to the specific directive of 
addressing the evidence of record as noted 
below, the examiner must acknowledge 
receipt and review of the claims folders, 
the medical records obtained and a copy of 
this remand.

b. All indicated tests and studies must be 
performed, and any indicated consultations 
must be scheduled.

c. In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record. The VA examiner must indicate 
all present symptoms and manifestations 
attributable to the Veteran's service-
connected residuals of a right (major) 
elbow fracture. 

The examiner must report the complete range 
of motion for the right elbow.  In 
providing this information, the physician 
should indicate whether there is any 
additional decrease in range of motion 
attributable to functional loss, due to any 
of the following: pain on use, including 
during flare-ups; weakened movement; excess 
fatigability; incoordination; and 
repetitive use.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

d. With respect to the service-connected 
residuals of a residuals of a right (major) 
elbow fracture listed below, the examiner 
must comment on the following questions:

(i) Is there evidence of flexion of the 
right elbow limited to 100, 90, 70, 55, or 
45 degrees?

(ii). Is there evidence of extension of the 
right elbow limited to 45, 60, 75, 90, 100, 
or 110 degrees? 

(iii).  Is there evidence of favorable 
ankylosis of the right elbow at an angle 
between 90 and 70 degrees; intermediate 
ankylosis at an angle of more than 90 
degrees, or between 70 and 50 degree; or, 
unfavorable ankylosis at any angle of less 
than 50 degrees or with complete loss of 
supination or pronation?

2.  After completion of the above and any 
additional development of the evidence that 
the RO/AMC may deem necessary, the RO/AMC 
should review the record and readjudicate 
the initial evaluation claim on appeal in 
light of any additional evidence added to 
the record assembled for appellate review, 
to include consideration of stated ratings 
pursuant to Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999)

If any benefit sought remains denied, the 
Veteran and her representative should be 
issued an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this remand is to assist the Veteran in the 
substantive development of his initial evaluation claim.  The 
Board intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issue.  The Veteran has the 
right to submit additional evidence and argument on the matter 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  The 
Board, however, takes this opportunity to advise the Veteran that 
the conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his initial evaluation 
claim.  His cooperation in VA's efforts to develop this claim, 
including reporting for the scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for the scheduled orthopedic examination may 
result in the Board evaluating his initial evaluation claim on 
the evidence of record.  38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


